Citation Nr: 0306993	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Evaluation of a service-connected neurogenic bowel 
disability, rated as 10 percent disabling from October 30, 
1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The appellant served in the Army National Guard from August 
1975 to October 1997.  He had a period of inactive duty for 
training in March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision that, 
among other things, granted entitlement to service connection 
for bowel dysfunction and assigned a noncompensable 
disability rating from October 30, 1997.  By a January 2002 
rating decision, the appellant's noncompensable disability 
rating for bowel dysfunction was increased to 10 percent from 
October 30, 1997.

In a March 2001 statement, the appellant's representative 
requested that the RO take action on a June 2000 notice of 
disagreement with a May 2000 rating decision to the extent 
that it assigned a 20 percent evaluation "for the veteran's 
bowel incontinence."  In a November 2001 statement, the 
appellant's representative indicated that both the June 2000 
and the March 2001 statements should have referred to the 
appellant's bladder, not his bowel.  In a January 2002 
letter, the appellant's representative requested that the RO 
disregard the November 2001 statement as it related to the 
appellant's bladder, but requested that the neurogenic bowel 
claim continue on appeal.  Consequently, the Board considers 
the November 2001 statement a withdrawal of the June 2000 
notice of disagreement with regards to the claim of an 
increased rating for service-connected neurogenic bladder.  
See 38 C.F.R. § 20.204 (2002) (a notice of disagreement may 
be withdrawn by the appellant's authorized representative in 
writing before a timely substantive appeal is filed). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the appellant's, does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the 
rating issue on appeal as a claim for a higher evaluation of 
the original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, October 
30, 1997.


FINDING OF FACT

The appellant's neurogenic bowel disability has resulted in 
fecal incontinence and complete loss of sphincter control.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 100 percent for a neurogenic bowel disability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 
(Diagnostic Code 7332) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the appellant deserves 
a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because 
the appellant has appealed from an initial award, 
consideration will be given to whether a higher initial 
disability evaluation is warranted for any period of time 
since the award of service connection.  

In the appellant's case, Army National Guard records indicate 
that the appellant was involved in an aircraft accident 
during a period of inactive duty for training in March 1997.  
He received treatment at both VA and private hospitals.  A 
March 1997 VA discharge summary indicates that the appellant 
had demonstrated a neurogenic bowel dysfunction due to a 
spinal cord injury.  Upon examination, fullness in the right 
upper quadrant of the abdomen was felt to be stool in the 
hepatic flexure.  The rectum was empty.  The appellant had 
some sphincter tone.  He had shown significant improvement 
with bowel elimination after his first month of 
hospitalization.  The examiner noted that the appellant still 
had a great deal of difficulty moving his bowel, due to 
neurogenic bowel dysfunction and some of his pain 
medications.  The appellant also gave a history of having 
very slow bowel motility even prior to his injury.  Since the 
March 1997 accident, he required intravenous fluids and 
multiple medications to regulate his bowel function, and 
suppositories to help him evacuate his bowels.  It was felt 
that the appellant was permanently and totally disabled.

A September 1997 Physical Board Report indicates that the 
appellant was diagnosed with a T12 burst fracture with 
paraparesis with a neurogenic bowel, status post T12 surgery 
with decompression of the spinal canal and interbody fusion.  
A 100 percent disability rating was recommended.  It was 
noted that the appellant's medical and physical impairment 
prevented a reasonable performance of the duties required by 
his grade and military specialty.  

The appellant was afforded a VA examination in February 1998.   
The appellant reported that laxatives and suppositories were 
required to move his bowels.   The examiner noted that the 
appellant had significant neurologic sequelae at that time 
and was unable to work.

The appellant was afforded a VA general medical examination 
in March 1998.  The appellant had a neurogenic bowel, and was 
taking rectal suppositories.  He was not employed.  A rectal 
examination was deferred.  The appellant was diagnosed with 
multiple injuries arising from the March 1997 helicopter 
crash.

The appellant was afforded a VA neurologic examination in 
March 1998.  The appellant reported that he had to use 
laxatives and suppositories to move his bowels.  The examiner 
noted that the appellant had a neurogenic bowel, and related 
his bowel problems to the March 1997 accident.  

Medical records dated from February to May 1999 from the 
appellant's treating military physicians show that his 
medications included stool softeners.  The appellant reported 
that he did not maintain any employment as he had a 
significant disability, but he was in school.  It was noted 
that the appellant had had a significant spinal cord injury 
at T12 with resultant partial paralysis of the lower 
extremities, and that the appellant was 100 percent disabled.  
The appellant was on medication and a stool regimen.  

Also of record is a May 1999 VA hospital discharge summary.  
Upon examination of the rectum, the appellant had partial 
sphincter tone.  There were no masses, hemorrhoids, or 
lesions.  A radiographic report showed a large amount of 
stool in the colon.  The finding was consistent with a 
diagnosis of constipation.  

Also of record is an August 1999 statement from a VA 
physician.  The physician reported that the appellant 
required digital stimulation in order to move his bowels.  
The physician indicated that the appellant had no control 
over his bowels, and that the appellant could not perform a 
bowel movement without the use of suppositories or laxatives.  
The physician reported that the appellant had no voluntary 
control, and that no improvement was expected.  

In an October 1999 statement, the appellant indicated that 
his bowel dysfunction did not include any leakage or 
involuntary bowel movements, with the exception of occasional 
diarrhea.  He indicated that he suffered from frequent 
constipation and associated discomfort.  He was on a 
medication regimen, and digital stimulation was necessary 
several times per month.  

The appellant was afforded a spinal VA examination in 
February 2000.  He complained of bowel constipation and 
indicated that suppositories, stool softeners, and occasional 
digital stimulation were required to evacuate his bowels.  
The examiner's impression was that the appellant had suffered 
a significant medical injury and spine injury during the 
helicopter crash.  The examiner noted that all of the 
appellant's residual neurologic deficits were secondary to 
his March 1997 injury, resulting in a very significant 
problem for his lifestyle.

The appellant was afforded a VA examination in March 2000.  
The examiner stated that the appellant had had problems 
controlling his bowels since his March 1997 helicopter crash.  
Constipation was the appellant's primary problem, and he had 
tried numerous medications for this condition.  He was on a 
bowel regimen of different medications, and had to dis-impact 
himself occasionally.  The appellant often had overfilling 
incontinence because of his inability to have sensation for 
stool in his rectal bowel.  The examiner noted that this 
resulted in fecal incontinence and accidents.  This was very 
bothersome for the appellant and was difficult for him to 
move his bowels on a regular period.  Upon examination, the 
abdomen was soft, nontender, and nondistended.  Bowel sounds 
were otherwise nonreactive.  Upon rectal examination, the 
appellant had good tone.  There was some soft brown stool in 
the vault.  The appellant did not have an anal wink, nor was 
he able to voluntarily contract any of his anal sphincters.  
The examiner was unable to appreciate any pelvic floor 
decent.  The examiner found that the appellant had a 
neurogenic bowel which had resulted in chronic constipation 
with fecal overfill incontinence, secondary to his spinal 
cord injury.  He appeared to be able to compensate with his 
current bowel regimen.  The examiner pointed out that the 
appellant was currently disabled not only because of his 
paraparesis, but also because of a very difficult bowel 
regimen that he had to maintain to keep himself from 
minimizing his overfilling fecal incontinence.  

Also of record is a June 2000 statement from the appellant's 
VA physician.  It was noted that the appellant had an 
incomplete paralysis, a neurogenic bowel and a neurogenic 
bladder, all due to T12 burst fracture he suffered in a March 
1997 helicopter accident.  The physician indicated that the 
appellant had an upper motor neuron bowel injury.  The 
physician explained that with upper motor neuron bowel 
injuries, the colon had more motor activity, but the 
sphincter would not relax with the usual efforts and cues.  
The physician reported that suppositories and/or digital 
stimulation on a routine schedule two to seven times a week 
were necessary to maintain normal bowel function. The 
physician noted that the appellant was partially disabled by 
this injury.

Also of record is a February 1994 letter written by the 
Director of the Veterans Benefits Administration's 
Compensation and Pension Service (Director) submitted by the 
veteran's representative in June 2002.  In the February 1994 
letter, the Director commented on the facts of a particular 
case (unrelated to the present case).  In the February 1994 
case, medical outpatient treatment reports indicated that the 
claimant had lost use of his lower extremities.  Since 
separation from service, he had maintained bowel function by 
the use of laxatives and manual stimulation.  The Director 
indicated that the requirement for loss of anal sphincter 
control was met even though incontinence had been overcome 
under a strict regimen of rehabilitation.  The Director wrote 
that the fact that the veteran could not void the bowel 
without medical assistance met the definition of "loss of 
anal sphincter control."  

Pursuant to the Board's authority under 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)), the appellant was afforded an additional VA 
examination in December 2002.  The appellant stated that he 
had about two bowel movements per week, for which he used a 
bowel preparation system twice per week, consisting of 
suppositories, digital stimulation, salt water, Sorbitol, and 
stool softeners.  He did not complain of having nausea or 
vomiting and was gaining weight.  He denied having any 
fistula or any fecal discharge from any fistula.  The 
appellant complained of having occasional right lower 
quadrant abdominal pain.  Upon examination, the appellant's 
bowel sounds were present.  Upon rectal examination, the anal 
sphincter tone was normal.  No stricture was felt in the anal 
canal on digital examination.  The appellant did not have any 
sensation or sphincter control.  Stool was hemoccult negative 
and brown.  The examiner opined that the appellant's bowel 
dysfunction was due to an upper motor neuron bowel 
dysfunction, in which his colon did have motor activity, but 
the sphincter did not relax with usual efforts and cues.  The 
appellant had to use suppositories or digital stimulation on 
a routine schedule twice per week to maintain normal bowel 
function.  The examiner did not think that the appellant had 
a stricture in the anal canal upon digital examination, but 
did not find any endoscopic examination of record which 
confirmed this finding.  

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the rating criteria for digestive 
system disabilities were revised. See 66 Fed. Reg. 29488 (May 
31, 2001).  (Where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent expressed intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).)  The Board 
notes, however, that the specific diagnostic code and rating 
criteria applicable in this case were not altered by these 
revisions.  Therefore, further development as a result of 
that change in VA law was not required.

The appellant's bowel disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7332 (2002).  Under Diagnostic Code 7332, for impairment of 
sphincter control, a 10 percent rating is warranted for 
constant slight or occasional moderate leakage.  A 30 percent 
rating is warranted for occasional involuntary bowel 
movements, necessitating the wearing of a pad. A 60 percent 
rating is warranted for excessive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted for complete loss of sphincter control.  38 C.F.R. 
§ 4.114 (Diagnostic Code 7332) (2002).

Applying the foregoing principles to the facts of the present 
case, and granting the appellant the benefit of the doubt in 
this matter, the Board finds that a 100 percent rating for 
the appellant's service-connected neurogenic bowel disability 
is warranted. 38 C.F.R. § 4.114 (Diagnostic Code 7332) 
(2002).  The Board finds that such a rating is warranted 
since the award of service connection-October 30, 1997.  
Fenderson, supra.

The medical evidence shows that although the appellant's 
primary complaint was constipation, the March 2000 VA 
examiner found that the appellant's neurogenic bowel also 
resulted in fecal overfill incontinence, suggesting that the 
appellant had problems with leakage as well.  More 
importantly, however, the medical evidence suggests that the 
veteran's neurogenic bowel symptomatology results in a 
complete loss of sphincter control.  The VA physician in 
August 1999 and the December 2002 VA examiner indicated that 
the appellant had no sphincter control.  Additionally, the 
March 2000 VA examiner pointed out that the appellant was 
unable to contract his anal sphincters.  Furthermore, the 
Board notes that the medical evidence of record consistently 
has shown that the appellant requires a bowel regimen that 
includes intravenous fluids, medications, suppositories, as 
well as digital stimulation, in order for the appellant to 
void twice per week.  

As indicated above, the plain language of 38 C.F.R. § 4.114, 
Diagnostic Code 7332 states that when there is a complete 
loss of sphincter control, a 100 percent disability rating is 
warranted.  The criteria for a 100 percent rating do not 
specify that a complete loss of sphincter control must result 
in leakage or that a 100 percent rating cannot be awarded 
when the primary complaint is constipation rather than 
leakage or uncontrolled bowel movements.  38 C.F.R. § 4.114 
(Diagnostic Code 7332).  Thus, when considering the language 
of the criteria for a 100 percent rating in the light most 
favorable to the veteran, along with the medical evidence 
that points to a finding that the appellant indeed has lost 
all voluntary control of the anal sphincter, a 100 percent 
disability rating is warranted.  This rating is warranted 
from the date of the award of service connection.  See 
Fenderson, supra.  




ORDER

A 100 percent rating for a neurogenic bowel disability from 
October 30, 1997, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

